

116 S3236 IS: Unborn Child Support Act
U.S. Senate
2020-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3236IN THE SENATE OF THE UNITED STATESJanuary 28, 2020Mr. Cramer (for himself, Mr. Daines, Mrs. Hyde-Smith, Mr. Cotton, Mr. Inhofe, and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend part D of title IV of the Social Security Act to ensure that child support for unborn
			 children is collected and distributed under the child support enforcement
			 program, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Unborn Child Support Act.
		2.Child support enforcement on behalf of unborn children
 (a)State plan amendmentSection 454 of the Social Security Act (42 U.S.C. 654) is amended— (1)in paragraph (4)(A)—
 (A)in clause (i)— (i)by inserting , including an unborn child, after child; and
 (ii)by inserting and after the semicolon; and (B)in clause (ii), by inserting , including an unborn child after other child;
 (2)in paragraph (33), by striking and after the semicolon; (3)in paragraph (34), by striking the period and inserting ; and;
 (4)by inserting after paragraph (34), the following:  (35)provide that the State will establish and enforce child support obligations of the biological father of an unborn child (and subsequent to the birth of the child) to the mother of such child provided that—
 (A)the mother has requested payment of such child support obligations; (B)the start date for such obligations may begin with the first month in which the child was conceived, as determined by a physician (and shall begin with that month if the mother so requests);
 (C)payments for such obligations may be retroactively collected or awarded, including in the case where paternity is established subsequent to the birth of the child;
 (D)the payment amount for such obligations shall be determined by a court, in consultation with the mother, taking into account the best interests of the mother and child;
 (E)any measure to establish the paternity of a child (born or unborn) shall not be required without the consent of the mother; and
 (F)any measure to establish the paternity of an unborn child shall not be taken if the measure poses any risk of harm to the child if unborn.; and
 (5)by adding at the end the following: For purposes of paragraphs (4) and (35), the term unborn child means a member of the species homo sapiens, at any stage of development, who is carried in the womb..
 (b)Limitation of waiver authoritySection 1115 of the Social Security Act (42 U.S.C. 1315) is amended— (1)in subsection (a), in the matter preceding paragraph (1), by striking In the case of and inserting Except as provided in subsection (c), in the case of;
 (2)in subsection (b)(1), in the matter preceding subparagraph (A), by striking In the case of and inserting Except as provided in subsection (c), in the case of; and (3)by striking subsection (c) and inserting the following:
					
 (c)No experimental, pilot, or demonstration project undertaken under subsection (a) to assist in promoting the objectives of part D of title IV, may permit modifications of paragraphs (4)(A)(ii) and (35) of section 454 to establish and enforce child support obligations of the biological father of an unborn child. For purposes of the preceding sentence, the term unborn child means a member of the species homo sapiens, at any stage of development, who is carried in the womb..
 (c)Effective dateThe amendments made by this section shall take effect on the date that is 2 years after the date of enactment of this Act and shall apply to payments under part D of title IV of the Social Security Act (42 U.S.C. 651 et seq,) for calendar quarters beginning on or after such date.